DETAILED ACTION

Response to Amendment
The Amendment filed 1/18/2022 has been entered. Claims 1-15 and 26-30 remain pending in the application. Claims 16-25 were canceled. Claim 10-13 were withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dicran Halajian (39703) on 3/08/2022.

The specification of the application has been amended as follows (add this paragraph as a new a paragraph immediately after line 29 at page 16 of the specification, before the paragraph beginning “Overall, the liner sheet 84 and …”):
The terms “top” and “bottom” as recited in the claims are defined as directions relative to the orientation of the stationary blade as shown in Fig. 7, whereas the “frontal” direction as recited in the claims is defined as referring to either of the left and right ends of the stationary blade when oriented as shown in Fig. 7.


The claims of the application have been amended as follows: 
“1. (Currently Amended) A stationary blade for a blade set of a hair cutting appliance, the stationary blade comprising: 
a top wall, a bottom wall, and a guide slot formed between the top wall and the bottom wall to accommodate a movable blade; and 
a plurality of stationary blade teeth extending from the top wall and the bottom wall, each tooth of the plurality of stationary blade teeth having a frontal end, 
wherein the top wall and the bottom wall are mutually joined at the frontal ends, 
wherein the top wall and the bottom wall are, at least at the frontal ends, made from sheet metal material, and 
wherein, at the frontal ends, two or more sheet metal folded edges are present including first sheet metal folded edges of the top wall forming a first gap below the top wall between the first sheet metal folded edges of the top wall, and second sheet metal folded edges of the bottom wall forming the guide slot above the bottom wall between the second sheet metal folded edges of the bottom wall.

10-13. (Cancelled)

14. (Currently Amended) A blade set for a hair cutting appliance, the blade set comprising: 
a stationary blade, and 
a movable blade comprising a plurality of movable blade teeth, 
wherein the stationary blade includes a top wall, a bottom wall, and a guide slot formed between the top wall and the bottom wall to accommodate a movable blade; and a plurality of 
wherein the top wall and the bottom wall are mutually joined at the frontal ends, 
wherein the top wall and the bottom wall are, at least at the frontal ends, made from sheet metal material, 
wherein, at the frontal ends, two or more sheet metal folded edges are present including first sheet metal folded edges of the top wall forming a first gap below the top wall between the first sheet metal folded edges of the top wall, and second sheet metal folded edges of the bottom wall forming the guide slot above the bottom wall between the second sheet metal folded edges of the bottom wall, 
wherein in the guide slot of the stationary blade, an intermediate guide element is arranged between the top wall and the bottom wall, 
wherein in the movable blade, a guide recess is formed, 
wherein the intermediate guide element extends in the guide slot in such a way that the movable blade is movably retained, and 
wherein the movable blade is arranged to be moved with respect to the stationary blade to cut hair. 

15. (Currently Amended) A method of manufacturing a sheet metal based stationary blade of a blade set for a hair cutting appliance, the method comprising acts of: 
providing a sheet metal blank; 
forming a flat sheet metal component; 
forming at least one pattern of slots in the sheet metal component, thereby defining at least one toothed leading edge; and 
multiply folding the sheet metal component, thereby forming: 
a top wall, a bottom wall, and a guide slot formed between the top wall and the bottom wall to accommodate a movable blade, and 
a plurality of stationary blade teeth extending from the top wall and the bottom wall, each tooth of the plurality of stationary blade teeth having a frontal end, 
wherein the top wall and the bottom wall are mutually joined at the frontal ends, and 
wherein, at the frontal ends, two or more sheet metal folded edges are formed including first sheet metal folded edges of the top wall forming a first gap below the top wall between the first sheet metal folded edges of the top wall, and second sheet metal folded edges of the bottom wall forming the guide slot above the bottom wall between the second sheet metal folded edges of the bottom wall.”

Allowable Subject Matter
Claims 1-9, 14-15 and 26-30 are allowed.
The allowable subject matter for claims 6-7 and 9 have been rewritten in independent form including all of the limitations of the base claim and any intervening claims (for the same reason as indicated in the office action mailed on 11/10/2021).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Hanley (US 2102529) teaches a stationary blade (assembly of 1615) for a blade set of a hair cutting appliance, the stationary blade comprising:
a top wall (left side of 15, in Figure 2), a bottom wall (22/23 on right side of 15 in Figure 2), and a guide slot (slot space for 14, see Figure 2) formed between the top wall and the bottom wall to accommodate a movable blade (the guide slot is for accommodating the movable blade 14),
a plurality of stationary blade teeth (124) extending from the top wall and the bottom wall each tooth of the plurality of stationary blade teeth having a frontal end (top side of Figure 2), wherein the top wall and the bottom wall are mutually joined at the frontal ends (see Figure 2),

wherein, at the frontal ends, a single sheet metal folded edge is present (see Figure 2, at 20,21) including first sheet metal folded edges of the top wall forming a first gap below the top wall between the first sheet metal folded edges of the top wall (see Figure 2). 
Hanley fails to teach wherein, at the frontal ends, two or more sheet metal folded edges are present including second sheet metal folded edges of the bottom wall forming the guide slot above the bottom wall between the second sheet metal folded edges of the bottom wall.”
Hanley discloses the claimed invention except for at the frontal ends, two or more sheet metal folded edges are present.  It would have been obvious to one having ordinary skill in the art to modify to duplication another sheet layer the stationary blade on the outside of the sheet 15, in order to reinforce the structure of the stationary blade, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 VI. B.  With this modification, there is now two sheets, each sheet having one fold (at 20, 21), for a total of two folds.
While it may be obvious to one of ordinary skill in the art to duplicate the same structure, it would not have been obvious to duplicate the same sheet structure and then rotate that sheet structure.
. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/09/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724